Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Bastuba on May 9, 2022.

The application has been amended as follows: 
Claims 1-20 are cancelled.  Claims 21-28 are new.

21.	(New) A garment comprising:
a plurality of configurable sleeves, each comprising:
a shoulder edge,
a hand edge, wherein the shoulder edge is opposite to the hand edge and
at least one sleeve connecting means; and
a tubular body panel having an interior surface opposite to an exterior surface, a head aperture, a torso aperture, and a plurality of arm apertures configured to detachably connect to the plurality of configurable sleeves when the plurality of configurable sleeves are in an attached state, the tubular body panel comprising:
a front surface of the exterior surface comprising:
a plurality of front pocket covers, each of the plurality of front pocket covers comprising a front connecting means, and
a plurality of front pockets disposed on the exterior surface of the tubular body panel, the plurality of front pockets comprising a plurality of connecting means configured to be releasably connected to the shoulder edges of the plurality of configurable sleeves, respectively, when the plurality of configurable sleeves are in a detached state from the plurality of arm apertures,
a back surface of the exterior surface comprising a plurality of back pockets disposed on the exterior surface of the tubular body panel, the plurality of back pockets being separate from the plurality of front pockets, the plurality of back pockets comprising a plurality of connecting means configured to be releasably connected to the hand edges of the plurality of configurable sleeves, respectively, when the plurality of configurable sleeves are in the detached state from the plurality of arm apertures, 
a top surface of the tubular body panel corresponding to a shoulder portion of the garment, the top surface configured to detachably connect to part of each of the plurality of configurable sleeves in the detached state from the plurality of arm apertures,
wherein each of the plurality of configurable sleeves, when in the attached state, is connected to a corresponding one of the plurality of arm apertures at the shoulder edge of each configurable sleeve of the plurality of configurable sleeves, and  
wherein each of the plurality of configurable sleeves, when in a first configuration of the detached state, is detached from the corresponding one of the plurality of arm apertures, and is partially retained at the hand edge of each configurable sleeve of the plurality of configurable sleeves by a corresponding one of the plurality of back pockets and at the shoulder edge of each configurable sleeve of the plurality of configurable sleeves by a corresponding one of the plurality of front pockets, and contacts the front surface, the top surface, and the back surface of the tubular body panel, such that each configurable sleeve of the plurality of configurable sleeves passes over the shoulder portion on the exterior side of the tubular body panel and wherein when each of the plurality of configurable sleeves, when in a second configuration of the detached state, is configured to be detached from the corresponding one of the plurality of arm apertures such that the hand edge of each configurable sleeve of the plurality of configurable sleeves contacts a corresponding one of the plurality of front pockets and the shoulder edge of each configurable sleeve of the plurality of configurable sleeves is configured to be in contact with a corresponding one of the plurality of back pockets.

22.	(New) The garment of Claim 21, wherein the plurality of back pockets further comprise at least one back closure means.

23.	(New) The garment of Claim 21, wherein the at least one sleeve connecting means is proximate to the shoulder edge.

24.	(New) The garment of Claim 21, wherein in the attached state, the plurality of configurable sleeves is configured to receive at least one arm of a user of the garment.

25.	(New) The garment of Claim 21, wherein the plurality of arm apertures are disposed between the front surface, the back surface, and the top surface.

26.	(New) The garment of Claim 21, wherein the plurality of arm apertures each comprises an arm aperture edge.

27.	(New) The garment of Claim 26, wherein the arm aperture edge is configured to connect to the shoulder edge of the plurality of configurable sleeves in the attached state.

28.	(New) The garment of Claim 21, wherein the plurality of configurable

Specification
In [0061], insert, - -In one embodiment, each of the plurality of configurable sleeves, when in a first configuration of the detached state, is detached from the corresponding one of the plurality of arm apertures, and is partially retained at the hand edge of each configurable sleeve of the plurality of configurable sleeves by a corresponding one of the plurality of back pockets and at the shoulder edge of each configurable sleeve of the plurality of configurable sleeves by a corresponding one of the plurality of front pockets, and contacts the front surface, the top surface, and the back surface of the tubular body panel, such that each configurable sleeve of the plurality of configurable sleeves passes over the shoulder portion on the exterior side of the tubular body panel.  Further, wherein when each of the plurality of configurable sleeves, when in a second configuration of the detached state, is configured to be detached from the corresponding one of the plurality of arm apertures such that the hand edge of each configurable sleeve of the plurality of configurable sleeves contacts a corresponding one of the plurality of front pockets and the shoulder edge of each configurable sleeve of the plurality of configurable sleeves is configured to be in contact with a corresponding one of the plurality of back pockets- - after “tubular body panel 101.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art alone nor in combination discloses of a garment having a plurality of configurable sleeves in combination with 
a tubular body panel having an interior surface opposite to an exterior surface, and a plurality of arm apertures configured to detachably connect to the plurality of configurable sleeves when the plurality of configurable sleeves are in an attached state, the tubular body panel comprising:
a front surface of the exterior surface comprising:
a plurality of front pocket covers, each of the plurality of front pocket covers comprising a front connecting means, and
a plurality of front pockets disposed on the exterior surface of the tubular body panel, the plurality of front pockets comprising a plurality of connecting means configured to be releasably connected to shoulder edges of the plurality of configurable sleeves, respectively, when the plurality of configurable sleeves are in a detached state from the plurality of arm apertures, 
a back surface of the exterior surface comprising a plurality of back pockets disposed on the exterior surface of the tubular body panel, the plurality of back pockets being separate from the plurality of front pockets, the plurality of back pockets comprising a plurality of connecting means configured to be releasably connected to hand edges of the plurality of configurable sleeves, in combination with
wherein each of the plurality of configurable sleeves, when in the attached state, is connected to a corresponding one of the plurality of arm apertures at the shoulder edge of each configurable sleeve of the plurality of configurable sleeves, and wherein each of the plurality of configurable sleeves, when in a first configuration of the detached state, is detached from the corresponding one of the plurality of arm apertures, and is partially retained at the hand edge of each configurable sleeve of the plurality of configurable sleeves by a corresponding one of the plurality of back pockets and at the shoulder edge of each configurable sleeve of the plurality of configurable sleeves by a corresponding one of the plurality of front pockets, and contacts the front surface, the top surface, and the back surface of the tubular body panel, such that each configurable sleeve of the plurality of configurable sleeves passes over the shoulder portion on the exterior side of the tubular body panel.
The closest pieces of prior art are Spitz (USPN 4,261,059), Silin (USPN 2,970,316), and Kim (US 2015/0374044).  However, Spitz does not disclose wherein each of the plurality of configurable sleeves are attached and retained by pockets on the exterior of the garment such that the each of the plurality of configurable sleeves passes over a shoulder portion on the exterior side of the tubular body panel.  Further, while both Silin and Kim disclose of detachable members that pass over a shoulder portion on the exterior side of the tubular body panel being retained by at least one pocket, both references do not disclose wherein those detachable members are a plurality of configurable sleeves.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732